Case 1:18-cv-01620-VM Document 39-6 Filed 12/02/19 Page 1 of 11




            EXHIBIT B
      Case 1:18-cv-01620-VM Document 39-6 Filed 12/02/19 Page 2 of 11



                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK

IN RE UBIQUITI NETWORKS, INC.
SECURITIES LITIGATION                      Case No. 18-CV-01620 (VM)

THIS DOCUMENT RELATES TO: ALL               Exhibit B
CASES
 [PROPOSED] FINAL JUDGMENT AND ORDER OF DISMISSAL WITH PREJUDICE
        Case 1:18-cv-01620-VM Document 39-6 Filed 12/02/19 Page 3 of 11



       WHEREAS, an action is pending before this Court entitled In re Ubiquiti Networks, Inc.

Securities Litigation, Docket No. 1:18-cv-01620-VM (S.D.N.Y.). (“Litigation”);

       WHEREAS, (a) Lead Plaintiff Xiya Qian, on behalf of herself and the Settlement Class

(defined below), and (b) defendant Ubiquiti Networks, Inc. (n/k/a Ubiquiti Inc.) (“Ubiquiti”),

and defendants Robert Pera, Craig L. Foster, Mark Spragg, and Kevin Radigan (collectively, the

“Individual Defendants”; and, together with Ubiquiti, the “Defendants”; and together with Lead

Plaintiff, the “Settling Parties”), have determined to fully, finally and forever compromise, settle,

release, resolve, relinquish, waive and discharge each and every Released Claim against the

Defendants and the Released Persons on the terms and conditions set forth in the Stipulation and

Agreement of Settlement dated December 2, 2019 (the “Stipulation”) subject to approval of this

Court (the “Settlement”);

       WHEREAS, unless otherwise defined in this Judgment, the capitalized terms herein shall

have the same meaning as they have in the Stipulation;

       WHEREAS, by Order dated _________ __, 20__ (the “Preliminary Approval Order”),

this Court: (a) preliminarily approved the Settlement; (b) certified the Settlement Class solely for

purposes of effectuating the Settlement; (c) ordered that notice of the proposed Settlement be

provided to potential Settlement Class Members; (d) provided Settlement Class Members with

the opportunity either to exclude themselves from the Settlement Class or to object to the

proposed Settlement; and (e) scheduled a hearing regarding final approval of the Settlement;

       WHEREAS, due and adequate notice has been given to the Settlement Class;

       WHEREAS, the Court conducted a hearing on _________ __, 2020 (the “Settlement

Hearing”) to consider, among other things, (a) whether the terms and conditions of the

Settlement are fair, reasonable and adequate to the Settlement Class, and should therefore be




                                                 1
         Case 1:18-cv-01620-VM Document 39-6 Filed 12/02/19 Page 4 of 11



approved; and (b) whether a judgment should be entered dismissing the Action with prejudice as

against the Defendants; and

       WHEREAS, the Court having reviewed and considered the Stipulation, all papers filed

and proceedings held herein in connection with the Settlement, all oral and written comments

received regarding the Settlement, and the record in the Action, and good cause appearing

therefor;

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:

       1.       Incorporation of Settlement Documents – This Judgment incorporates by

reference the definitions in the Stipulation, and all capitalized terms used herein shall have the

same meanings as set forth in the Stipulation annexed as Exhibit 1 hereto, unless otherwise set

forth herein.

       2.       Jurisdiction – This Court has jurisdiction over the subject matter of the Litigation

and over all parties to the Litigation, including all Settlement Class Members.

       3.       Class Certification for Settlement Purposes – The Court hereby affirms its

determinations in the Preliminary Approval Order certifying, for the purposes of the Settlement

only, the Action as a class action pursuant to Rules 23(a) and (b)(3) of the Federal Rules of Civil

Procedure on behalf of the “Settlement Class” consisting of all persons or entities that purchased

or otherwise acquired Ubiquiti Securities between May 9, 2013 and February 19, 2018, both

dates inclusive (the “Settlement Class Period”).       Excluded from the Settlement Class are

Defendants; the present and former officers and directors of Ubiquiti and any subsidiary thereof;

and the immediate family members, legal representatives, heirs, successors or assigns of such

excluded persons and any entity in which any such excluded person has or had a controlling

interest during the Settlement Class Period. Also excluded from the Settlement Class are the




                                                 2
         Case 1:18-cv-01620-VM Document 39-6 Filed 12/02/19 Page 5 of 11



persons and entities listed on Exhibit 2 hereto who or which are excluded from the Settlement

Class pursuant to request.

        4.     Adequacy of Representation – Pursuant to Rule 23 of the Federal Rules of Civil

Procedure, and for the purposes of the Settlement only, the Court hereby affirms its

determinations in the Preliminary Approval Order certifying Lead Plaintiff as Class

Representative for the Settlement Class and appointing Lead Counsel as Class Counsel for the

Settlement Class. Lead Plaintiff and Lead Counsel have fairly and adequately represented the

Settlement Class both in terms of litigating the Litigation and for purposes of entering into and

implementing the Settlement and have satisfied the requirements of Federal Rules of Civil

Procedure 23(a)(4) and 23(g), respectively.

        5.     Final Settlement Approval and Dismissal of Claims – Pursuant to Federal Rule

of Civil Procedure 23, the Court hereby approves the Settlement set forth in the Stipulation and

finds that:

                (a)    the Stipulation and the Settlement described therein, are, in all respects,
fair, reasonable, and adequate, and in the best interest of the Settlement Class;

               (b)     there was no collusion in connection with the Stipulation;

            (c)     the Stipulation was the product of informed, arm’s-length negotiations
among competent, able counsel; and

               (d)     the record is sufficiently developed and complete to have enabled the
Class representative and Defendants to adequately evaluate and consider their positions.

        6.     Accordingly, the Court authorizes and directs implementation and performance of

all the terms and provisions of the Stipulation, as well as the terms and provisions hereof. The

Litigation and all claims contained therein, as well as all of the Released Claims, are dismissed

with prejudice as against Defendants and the Released Persons. The Settling Parties are to bear

their own costs, except as otherwise provided in the Settlement Stipulation.



                                                  3
        Case 1:18-cv-01620-VM Document 39-6 Filed 12/02/19 Page 6 of 11



       7.      The finality of this Final Judgment and Order shall not be affected, in any manner,

by rulings that the Court may make on Lead Counsel’s application for an award of attorneys’

fees and expenses or an award to Lead Plaintiff.

       8.      Notice – In accordance with the Court’s Preliminary Approval Order, the Court

hereby finds that the forms and methods of notifying the Settlement Class of the Settlement and

its terms and conditions met the requirements of due process, Rule 23 of the Federal Rules of

Civil Procedure, and Section 21D(a)(7) of the Exchange Act, 15 U.S.C. § 78u-4(a)(7), as

amended by the Private Securities Litigation Reform Act of 1995; constituted the best notice

practicable under the circumstances; and constituted due and sufficient notice of these

proceedings and the matters set forth herein, including the Settlement and Plan of Allocation, to

all persons and entities entitled to such notice. No Settlement Class Member is relieved from the

terms and conditions of the Settlement, including the releases provided for in the Settlement

Stipulation, based upon the contention or proof that such Settlement Class Member failed to

receive actual or adequate notice. A full opportunity has been offered to the Settlement Class

Members to object to the proposed Settlement and to participate in the hearing thereon. The

Court further finds that the notice provisions of the Class Action Fairness Act, 28 U.S.C. § 1715,

were fully discharged. Thus, it is hereby determined that all Settlement Class Members are

bound by this Final Judgment and Order except those persons listed on Exhibit 2 to this Final

Judgment and Order.

       9.      Plan of Allocation – The Court hereby finds that the proposed Plan of Allocation

is a fair and reasonable method to allocate the Net Settlement Fund among Settlement Class

Members, and Lead Counsel and the Claims Administrator are directed to administer the Plan of

Allocation in accordance with its terms and the terms of the Stipulation.




                                                   4
        Case 1:18-cv-01620-VM Document 39-6 Filed 12/02/19 Page 7 of 11



       10.     Releases – Upon the Effective Date, Lead Plaintiff shall, and each of the

Settlement Class Members shall be deemed to have, and by operation of this Judgment shall

have, fully, finally, and forever released, relinquished, and discharged all Released Claims

against the Released Persons, whether or not such Settlement Class Member executes and

delivers the Proof of Claim and Release or shares in the Settlement Fund. Claims to enforce the

terms of the Stipulation are not released.

       11.     Upon the Effective Date, all Settlement Class Members, and anyone claiming

through or on behalf of any of them, will be permanently and forever barred and enjoined from,

and shall be deemed to permanently covenant to refrain from, commencing, instituting,

prosecuting, or continuing to prosecute any action or other proceeding in any capacity in any

court of law or equity, arbitration tribunal, administrative forum, or any other forum, asserting

the Released Claims against any of the Released Persons.

       12.     Upon the Effective Date, each of the Released Persons shall be deemed to have,

and by operation of the Judgment shall have, fully, finally, and forever released, relinquished,

and discharged Lead Plaintiff and Lead Counsel from all Defendants’ Claims. Claims to enforce

the terms of the Stipulation are not released.

       13.     The Settling Parties may file the Stipulation and/or this Order and Final Judgment

in any proceedings that may be necessary to consummate or enforce the Stipulation, the

Settlement, or this Order and Final Judgment.

       14.     No Admissions – Neither the Stipulation nor the Settlement contained therein,

nor any act performed or document executed pursuant to or in furtherance of the Stipulation or

the Settlement: (i) is or may be deemed to be or may be used as an admission of, or evidence of,

the validity of any Released Claim, or of any wrongdoing or liability of Defendants or their




                                                 5
        Case 1:18-cv-01620-VM Document 39-6 Filed 12/02/19 Page 8 of 11



respective Related Parties; (ii) is or may be deemed to be or may be used as an admission of, or

evidence of, any fault or omission of any of Defendants or their respective Related Parties in any

civil, criminal or administrative proceeding in any court, administrative agency or other tribunal;

(iii) is or may be deemed to be or may be used as an admission, or evidence, that any claim

asserted by Lead Plaintiff was not valid in any civil, criminal or administrative proceeding in any

court, administrative agency or other tribunal or (iv) is or may be deemed to be or may be used

as an admission of, or evidence of, the appropriateness of treating the Litigation as a class action

for any other purpose than the Settlement. Defendants and/or their respective Related Parties

may file the Stipulation and/or this Judgment in any action that may be brought against them in

order to support a defense or counterclaim based on principles of res judicata, collateral

estoppel, release, good faith settlement, judgment bar or reduction, or any theory of claim

preclusion or issue preclusion or similar defense or counterclaim.

       15.     Retention of Jurisdiction – Without affecting the finality of this Judgment in any

way, this Court hereby retains continuing jurisdiction over: (i) implementation of this Settlement

and any award or distribution of the Settlement Fund, including interest earned thereon; (ii)

disposition of the Settlement Fund; (iii) hearing and determining applications for attorneys’ fees,

expenses, and interest in the Litigation; and (iv) all parties herein for the purpose of construing,

enforcing, and administering the Stipulation.

       16.     Rule 11 Findings – The Court finds that during the course of the Litigation, the

Settling Parties and their respective counsel at all times complied with the requirements of

Federal Rule of Civil Procedure 11.

       17.     Attorney’s Fees – Lead Counsel is awarded attorneys’ fees in the amount of $

________________, and expenses in the amount of $_______________________, plus any




                                                 6
        Case 1:18-cv-01620-VM Document 39-6 Filed 12/02/19 Page 9 of 11



applicable interest, such amounts to be paid out of the Settlement Fund immediately following

entry of this Order. Class Counsel shall thereafter be solely responsible for allocating the

attorneys’ fees and expenses among other Lead Plaintiff’s counsel in the manner in which Class

Counsel in good faith believe reflects the contributions of such counsel to the initiation,

prosecution, and resolution of the Litigation.

       18.     Lead Plaintiff Award – Lead Plaintiff is awarded $______________, as a

Compensatory Award for reasonable costs and expenses directly relating to the representation of

the Settlement Class as provided in 15 U.S.C. § 78u-4(a)(4), such amounts to be paid from the

Settlement Fund upon the Effective Date of the Settlement.

       19.     Termination of Settlement – If the Settlement is terminated as provided in the

Stipulation or the Effective Date of the Settlement otherwise fails to occur, this Judgment shall

be vacated, rendered null and void and be of no further force and effect, except as otherwise

provided by the Stipulation, and this Judgment shall be without prejudice to the rights of Lead

Plaintiff, the other Settlement Class Members and Defendants, and the Settling Parties shall

revert to their respective pre-mediation positions in the Litigation, as provided in the Stipulation.

       20.     Modification of the Agreement of Settlement – Without further approval from

the Court, Lead Plaintiff and Defendants are hereby authorized to agree to and adopt such

amendments or modifications of the Stipulation or any exhibits attached thereto to effectuate the

Settlement that: (a) are not materially inconsistent with this Judgment; and (b) do not materially

limit the rights of Settlement Class Members in connection with the Settlement. Without further

order of the Court, Lead Plaintiff and Defendants may agree to reasonable extensions of time to

carry out any provisions of the Settlement.




                                                  7
        Case 1:18-cv-01620-VM Document 39-6 Filed 12/02/19 Page 10 of 11



       21.     Entry of Final Judgment – There is no just reason to delay the entry of this

Judgment as a final judgment in this Action. Accordingly, the Clerk of the Court is expressly

directed to immediately enter this final judgment in this Action.

       IT IS SO ORDERED.


DATED: ________________                      _______________________________________
                                             THE HONORABLE VICTOR MARRERO
                                             UNITED STATES DISTRICT JUDGE




                                                 8
    Case 1:18-cv-01620-VM Document 39-6 Filed 12/02/19 Page 11 of 11



                                     Exhibit 2

[List of Persons and Entities Excluded from the Settlement Class Pursuant to Request]




                                         9
